 1   Andrew Phan, SBN: 300763
     Collect Co
 2   340 S Lemon Ave # 1455
 3   Walnut, CA 91789
     Telephone 1-844-323-1799
 4
     Attorney for Assignee, Collect Co
 5
 6
 7
 8        UNITED STATES DISTRICT COURT – CENTRAL DISTRICT OF CALIFORNIA
 9
                                         SOUTHERN DIVISION
10
11   CARDFLEX INC.,                               Case No. 8:10-cv-01556-CJC-MLG
12
                  Plaintiff,
13                                                RENEWAL OF JUDGMENT BY CLERK
           v.
14
     PROTECTION JUNCTION, LLC,
15
16                Defendant

17
18
19         The judgment debtor, Protection Junction, LLC, and Hamilton Edward Spear aka Hamilton
20   Tony Spear ("DEFENDANT"), both of 402 West Broadway, Suite 1200, San Diego, CA 92101,
21   having judgment entered against DEFENDANT on May 11, 2011 and has not been previously
22   renewed;
23         NOW, upon application of COLLECT CO of 340 S Lemon Ave # 1455, Walnut, CA 91789
24   and upon declaration that DEFENDANT has failed to pay the total amount of said judgment; and
25   that DEFENDANT is indebted to COLLECT CO.
26         Judgment against DEFENDANT is hereby renewed in the amount of $1,425,460.50 and
27   COLLECT CO shall recover as follows:
28


                                                  -1-

                               RENEWAL OF JUDGMENT BY CLERK
 1   Renewal of Money Judgment:
 2     Description                                Amount
 3     Original Total Judgment                    $1,425,460.50
 4     Costs after Judgment                       $0.00
 5     Credits:                                   $0.00

 6     Interest after Judgment                    $0.00

 7     Fee for filing Application for Renewal     $0.00
       Total Requested Renewed Judgment:          $1,425,460.50
 8
 9
10
           __________________
              May 7, 2021                                 ___________________________
                                                            Trina DeBose
11
           Date                                           Deputy Clerk
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                -2-

                                 RENEWAL OF JUDGMENT BY CLERK
